          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 1 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 1 of 11

                                  Part 4     Facility Services
                                   4B        Health Care
                                  4B-07      Student Health Records
                                             Juvenile Training School (fourth edition) –
                                                      4C-31M; 4C-32; 4C-33
                                                        Review/revision dates
                                  8/09; 4/8/10; 4/14/11; 5/29/12; 5/17/13; 6/17/14; 10/9/15; 8/9/16;
                                            3/17/17; 10/23/18; 5/10/19; 1/21/20; 10/##/20

POLICY
The State Training School (STS) shall establish and maintain accurate, informative, and relevant
health records and information about student health status, and protect student health information
from unauthorized use and disclosure.

GENERAL

DEFINITIONS:

Health Records – Includes medical (medical, nursing, and psychiatric), dental, and mental health
care (psychology and social work) records.

Mental Health Authority – Refers to the Director of the Mental Health Department at the Iowa State
Training School (STS) for Boys who is an independently licensed mental health professional in the
State of Iowa and primarily responsible for the clinical and administrative functions of the mental
health treatment program at the STS.

Multi-disciplinary Treatment Team – Group of STS healthcare staff that meet regularly to develop
and revise mental health treatment plans for students receiving psychotherapeutic and/or psychiatric
care at STS. Members include: the Mental Health Authority/Director of Mental Health Department,
psychologists, social workers, psychiatric providers, and a non-psychiatric medical provider, such as
nurse. This team ensures that (1) the student and their parent/guardian are involved in the treatment
planning process and (2) that information from other STS staff, such as cottage counselors, cottage
directors, and education professionals is considered as part of the treatment planning process.

Psychological Test Data – refers to raw and scaled scores, student responses to test questions or
stimuli, and clinician notes and recordings concerning student statements and behavior during an
examination. Those portions of test materials that include student responses are included in this
definition of test data (APA, 2017).

Psychological Test Materials – refers to manuals, instruments, protocols, and test questions or
stimuli and does not include test data as defined in this policy (APA, 2017).

Student Health Status – Includes physical health (medical and nursing), dental, and mental health
care (psychology, psychiatry, and social work) services, progress, and outcomes.
          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 2 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 2 of 11


PROCEDURE
   I. Record Approval and Authorization:

               A.   The Mental Health Authority shall be responsible for access, use, and disclosure
                    of mental health records.

               B.   The Nurse Supervisor shall be responsible for access, use, and disclosure of
                    medical and dental records.

   II. Record Format:

               A.   Records covered by this policy include paper and electronic health records.

               B.   Student health records shall be maintained separate from non-health records
                    (e.g., separate from the student’s main/administrative, school, and cottage
                    record).

               C.   Previous student health records received upon or during admission shall be
                    restricted to authorized personnel and filed in the student’s health record(s).

               D.   Medical, dental, and mental health records may be maintained in separate files to
                    facilitate use by the separate disciplines.

               E.   Raw psychological test data and psychological test materials shall be stored
                    separate from the student’s mental health, medical, school, cottage, and
                    main/administrative record.

                        i. A record of psychological tests administered, including dates of
                           administration and relevant results (e.g., Psychometric Testing Report
                           [872-0595 Rev. 10/20]) and Psychosocial Evaluation [872-0580 Rev.
                           2/2020] shall be filed in the student’s mental health record.

                        ii. Consistent with Iowa Code Chapter 228.9 (Disclosure of psychological test
                            materials), psychological test materials shall not be disclosed to any
                            person, including the student who is a subject of the test or their
                            parent/guardian/legal representative, or in any administrative, judicial, or
                            legislative proceeding. However, upon written request of the student who is
                            the subject of the test or their parent/guardian/legal representative, all
                            records associated with a psychological test of that individual shall be
                            disclosed to a licensed psychologist pursuant to Iowa Code Chapter 154B
                            designated by the student/parent/guardian/legal representative.

  III. Record Content:

               A.   Student health records shall contain and document the following information
                    whenever applicable to the health service(s) the student has received:
          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 3 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 3 of 11

                         i. Intake screening forms;
                        ii. A record of all psychological tests, dates of administration and results (e.g.,
                            Psychometric Testing Report [872-0595 Rev. 10/20] and Psychosocial
                            Evaluation [872-0580 Rev. 2/2020]);
                       iii. Relevant health appraisal data, including examination or evaluation forms
                            and reports;
                      iv. Communication with off-site health care providers;
                        v. Communication with juvenile court officers and parents/guardians;
                      vi. Record of immunizations;
                      vii. Record of known allergies;
                     viii. Diagnoses, treatments, and dispositions/outcomes of services provided;
                      ix. Individualized mental health treatment plans;
                        x. Risk of self-harm, including, individualized crisis or safety plans;
                      xi. Progress notes or reports;
                      xii. Place, date, and time of health sessions and encounters;
                     xiii. Record of prescribed medications and administration of medication;
                     xiv. Laboratory, x-ray, and diagnostic studies or tests;
                     xv. Referrals for medical, dental, and mental health treatment services,
                            including the Medical/Mental Health Request Form (872-0040);
                     xvi. Release of information forms;
                    xvii. Consent and refusal forms;
                    xviii. Health service reports from emergency departments, dental, mental health,
                            or other consultations;
                     xix. Discharge summaries for services provided or terminated; and
                     xx. Transition plans for students discharging from STS.

               B.   Health record entries shall:

                         i.   Contain the student’s name;
                        ii.   Specify the date of service;
                       iii.   Be specific, factual, relevant, and legible;
                      iv.     Be kept current and up-to-date;
                        v.    Be completed, signed, and dated by the person who provided the service;
                      vi.     Contain legible signatures and the titles of the providers; and
                      vii.    Be signed and dated by supervisor when applicable.

               C.   Communications related to important medical or mental health care that occur via
                    email or other means shall be documented in the applicable health record by
                    either printing and filing the communication in the health record or documenting
                    the information via a progress note.

               D.   To further coordination of care, mental health staff shall have direct access to the
                    following medical information if applicable to the health services the student
                    receives:

                        i.    Current medications prescribed;
                       ii.    Psychiatric Evaluation;
                      iii.    Psychiatric Progress Notes; and
                      iv.     Previous psychiatric and hospital level of care placement records.
          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 4 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 4 of 11


               E.   To further coordination of care, medical staff shall have direct access to the
                    following mental health information if applicable to the health services the student
                    receives:

                        i.   Psychosocial Evaluation;
                       ii.   Psychometric Testing Report;
                      iii.   Mental Health Treatment Plan;
                      iv.    Mental Health Progress Notes; and
                       v.    Discharge Summary.

               F.   If copies of records from one health discipline (e.g., mental health) are stored in
                    the record of another health discipline (e.g., medical), then the copies shall be
                    stamped or otherwise clearly marked as a “copy.”

               G.   Additional clinically-relevant documentation may be maintained outside of the
                    student’s health record as needed to further coordination of care (e.g., multi-
                    disciplinary treatment team meeting minutes).

               H.   Staff shall not delete erroneous entries in an electronic health record once the
                    note or report is finalized/signed, or use correction fluid or erasure to correct
                    errors in paper health records. If it is necessary to correct an electronic health
                    record entry, staff shall not delete the finalized/signed entry, but rather add a new
                    note or addendum noting the error and correct/accurate information. If it is
                    necessary to correct a paper health record entry, staff shall cross through the
                    incorrect word(s) or section, write the correct/accurate information, and initial and
                    date in the deleted section.

                        i. If staff erroneously delete an official entry in an electronic health record,
                           they shall immediately contact the Mental Health Authority or Nurse
                           Supervisor who will address the issue and engage an IT professional for
                           assistance as needed.

               I.   A student may request to view their health record(s) by completing the Request
                    for Access to Health Information (DHS) form [470-3952 Rev. 12/11], as well as a
                    signed Department of Human Services Authorization to Obtain or Release Health
                    Care Information form (470-3951 Rev. 12/09).

                        i. The Mental Health Authority (for mental health records) or Nurse
                           Supervisor (for medical/dental records) shall review the request and the
                           record for clinical appropriateness of release, such as clinical
                           contraindications for some or all of the information, or circumstances that
                           would endanger the physical safety of a person.

                       ii. The Mental Health Authority or Nurse Supervisor shall inform the student of
                           the approval or denial of the request within 30 days of the request. If the
                           request is denied, the reviewer shall provide the student with a denial
                           notice as noted on the Request for Access to Health Information (DHS)
                           form [470-3952 Rev. 12/11].
          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 5 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 5 of 11


                       iii. If approved, the Mental Health Authority, Nurse Supervisor, or designee
                            shall review the requested and released records with the student and
                            document the review in a progress note.

               J.   A student may request to amend or supplement their health information by
                    completing the Request to Amend/Supplement Health Record [872-0647 Rev.
                    10/20]. Staff will forward requests regarding mental health information to the
                    Mental Health Authority. Staff will forward requests regarding medical, psychiatric,
                    or dental information to the Nurse Supervisor.

                        i. Requests to amend or supplement will be denied if the information:

                              1.   Was not created by STS or its staff;
                              2.   Is not part of or appropriate for a health record;
                              3.   Would not be available for inspection; or
                              4.   Is accurate and complete.

                       ii. The Mental Health Authority or Nurse Supervisor shall inform the student of
                           the approval or denial of the request within 30 days of the request. If the
                           request is denied, the reviewer shall provide the student with a denial
                           notice as noted on the Request to Amend/Supplement Health Record [872-
                           0647 Rev. 10/20].

                       iii. All amendments, addendums, supplements, or denials shall be
                            documented in the applicable student health record.

               K.   A student may appeal a denial of their request to view, amend, or supplement
                    their health record by completing the Health Record Decision Appeal Form [872-
                    0648 Rev. 10/20] and submitting it to the Superintendent for review.

  IV.   Privacy and Security of Health Information:

               A.   The Mental Health Authority and Nurse Supervisor shall control access to their
                    respective health records in accordance with the requirements of this policy and
                    state and federal law.

               B.   Each record or entry shall be made and reviewed by authorized STS personnel
                    only.

               C.   The cover of any paper student health records shall be stamped as “Confidential.”

               D.   Paper student health records shall be stored in a locked file cabinet or room
                    marked as “confidential,” with a list of personnel (position not individual name)
                    who are authorized to access the records posted on the file cabinet or door
                    containing the records.
          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 6 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 6 of 11

               E.   A sign in/out system shall exist for all paper student health records. This system
                    shall document the location of the record or the staff member responsible for the
                    record at all times.

                        i. The authorized personnel that signs out the record accepts full
                           responsibility for the security of the record and any disclosures made while
                           in possession of the record. Every effort will be made to maintain
                           confidentiality of the contents of the health record while it is in the
                           possession of the individual staff member (e.g., not leaving the record
                           unattended or unsecured, with an unauthorized staff, or with any student).

               F.   Electronic health records shall restrict access of student health information to
                    persons who “need to know,” such as individual treatment providers, supervisors,
                    and delegated record system managers.

               G.   If an unauthorized STS staff requests access to a paper or electronic student
                    health record, the Mental Health Authority (for mental health records) or Nurse
                    Supervisor (for medical/dental records) determines if the person has a “need to
                    know” in order to perform their job duties.

                        i. The Mental Health Authority and Nurse Supervisor shall only provide
                           access to the minimum information necessary for the person to perform
                           their job duties.

                       ii. If any sort of access to a student health record is granted, the file shall be
                           viewed in the presence of the Mental Health Authority or Nurse Supervisor
                           and returned to them immediately upon completing the review.

                       iii. A signed authorization for release of health information and/or
                            confidentiality agreement may be required.

               H.   Student health records, whether paper or electronic, shall not be removed, in full
                    or in part, from campus except as needed for transportation of the student or
                    otherwise directed by the Mental Health Authority or Nurse Supervisor.

               I.   During transport of records on or off campus by unauthorized (e.g., non-health
                    discipline) staff, the record must be sealed/secured. Authorized health services
                    staff may transport health records on campus without sealing the record, as long
                    as it is secured in their possession.

               J.   Records cannot be copied, in full or in part, unless authorized by the Mental
                    Health Authority (for mental health records) or the Nurse Supervisor (for medical
                    and dental records).

               K.   STS staff, students, parents, guardians, advocates, and other persons may file a
                    formal complaint regarding STS’s health records practices or protocols by
                    completing the Privacy Practices Complaint Form [872-0649 Rev. 10/20].
                    Completed forms shall be sent directly to the Superintendent who will review and
                    take any necessary steps to resolve the complaint.
          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 7 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 7 of 11


   V. Use and Disclosure of Health Information:

               A.   Students receiving mental health services (e.g., psychotherapy, psychiatric care
                    evaluations) by STS staff, including contractors, shall be informed of their rights to
                    and limits of confidentiality. Such information:

                        i. Shall be provided directly (face-to-face, including tele-health) by the
                           provider to the student as soon as possible during the initial meeting;

                       ii. Shall initially be provided in writing by having the student review and sign
                           an Agreement to Participate in Mental Health Treatment [872-0650, Rev.
                           10/20]. The written agreement shall be filed in the student’s mental and/or
                           medical health record as applicable;

                       iii. Shall be periodically reviewed at least verbally to assure student retention
                            over time. These subsequent notifications shall be documented in the
                            progress note for that session/appointment and include a summary of the
                            student’s response to demonstrate their understanding of the notification.

               B.   Student health records and information shall be kept confidential within the
                    clinical, institutional, and legal limits of confidentiality.

                        i. Relevant student health information may be shared amongst the Multi-
                           disciplinary Treatment Team as needed to provide high-quality, integrated,
                           and continuous mental health treatment to students. Only the minimum
                           necessary specific health information shall be shared amongst the
                           Treatment Team. Treatment Team members shall not share student health
                           information with persons outside the Treatment Team unless a valid
                           exception to confidentiality law exists.

                       ii. Student health information may be shared with non-Treatment Team
                           members if one of the following exceptions to confidentiality apply. In doing
                           so, staff shall provide only the minimum information necessary to keep the
                           student or others safe, and limit the sharing of student health information to
                           those who “need to know.”

                              1. Exceptions to confidentiality include:

                                     a. Serious and immediate risk of harm to self;
                                     b. Serious and immediate risk of harm to others;
                                     c. Mandated reporting obligations for child abuse, elder abuse,
                                        and dependent adult abuse;
                                     d. Mandated reporting obligations for suspected sexual
                                        abuse/harassment related to Prison Rape Elimination Act
                                        (PREA);
                                     e. Subpoena for student health records;
                                     f. Student report of planned elopement or escape;
                                     g. Student report of possessing contraband; and
          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 8 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 8 of 11

                                      h. Student report of planned riot.

                       iii. Per Code of Iowa, Chapter 228.5(4), mental health information relating to
                            an individual may be disclosed to other providers of professional services
                            or their employees or agents if and to the extent necessary to facilitate the
                            provision of administrative and professional services to the individual.

                       iv. STS recognizes the twin goals of (1) maintaining confidentiality of student
                           health information and (2) coordinating services with juvenile court officers
                           (JCOs), attorneys, and the juvenile court. Each of these legal professionals
                           have access to student health information under Iowa Code
                           Chapters/Sections 217.30, 228, 232.147, and 232.149.

                              1. In most cases, legal professional access can be limited to the
                                 following health information:

                                      a.   Health services provided at STS;
                                      b.   Treatment plans, including general goals of treatment;
                                      c.   Appointments and sessions attended by the student;
                                      d.   Treatment progress updates and reports; and
                                      e.   Identification and mitigation of known risks to self and others.

                              2. Additional student health information may be requested in writing by
                                 the JCO or attorney, by properly executed release of information, or
                                 by a court order specifically directing the release of student health
                                 information.

                                      a. Psychotherapy progress notes will not be released without a
                                         specific authorization in the release of information or court
                                         order.

               C.   Student health records shall be provided to and requested from designated health
                    care practitioners or medical facilities on the written request or authorization of the
                    student’s parent, guardian, or legal custodian.

                        i. STS shall use the Department of Human Services Authorization to Obtain
                           or Release Health Care Information form [470-3951 Rev. 12/09] when
                           requesting protected healthcare information from an outside entity.

                       ii. Releases of information received by STS from outside entities are
                           expected to have the following elements, at minimum, to authorize the
                           release of student health information. Questions about whether an outside
                           release of information meets these requirements should be directed to the
                           Mental Health Authority (for mental health records) or Nurse Supervisor (for
                           medical and dental records). Per Code of Iowa, Chapter 228.3(1), the
                           minimally required elements include:

                              1. Specify the nature of the mental health information to be disclosed,
                                 the persons or type of persons authorized to disclose the
          Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 9 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 9 of 11

                                  information, and the purposes for which the information may be
                                  used both at the time of the disclosure and in the future;

                              2. Advise the individual [student and/or parent] of the their right to
                                 inspect the disclosed mental health information at any time;

                              3. State that the authorization is subject to revocation and state the
                                 conditions of revocation;

                              4. Specify the length of time for which the authorization is valid; and

                              5. Contain the date on which the authorization was signed.

                       iii. When health records or information is disclosed pursuant to an
                            authorization for release of health information, only the minimum necessary
                            specific health information requested in the authorization will be released.

                              1. Per Code of Iowa, Chapter 228.5(4), mental health information
                                 relating to an individual may be disclosed to other providers of
                                 professional services or their employees or agents if and to the
                                 extent necessary to facilitate the provision of administrative and
                                 professional services to the individual.

                      iv. All requests to disclose student health information, whether requested by
                          STS or an outside entity, shall be maintained in the student’s applicable
                          health record along with documentation of what information was provided.

                              1. Health staff that receive documents from an outside entity shall
                                 document in Rite Track what records were received and shall file the
                                 documents, along with the Request of Information (if received) in the
                                 appropriate health record.

                              2. Health staff that provide student health records to an outside entity
                                 shall document in Rite Track what records were provided and file the
                                 Request of Information in the appropriate health record. The
                                 documentation in Rite Track shall be consistent with the Request of
                                 Information.

  VI. Record Retention:

               A.   Inactive student health records shall be retained as permanent records in
                    accordance with state and federal law.

               B.   Student health records shall be maintained by the Mental Health Authority or
                    Nurse Supervisor until the student is discharged from STS and reaches the age of
                    majority, at which time STS Clerical (Clinical) staff shall store the student’s health
                    records, including psychological testing data with the student’s
                    main/administrative record into a “closed,” “inactive,” or “archived” file that is
                    maintained in a locked space with access limited to authorized personnel. Health
         Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 10 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 10 of 11

                     records shall remain intact and organized according to the format noted in this
                     policy.

                C.   Record retention shall be in accordance with the retention requirements set forth
                     by the State Records Commission. Current retention schedules require
                     preservation of medical records for seven years past the age of 18.

 VII. Staff Training & Corrective Action:

                A.   All student health service staff shall be trained on this policy upon initial
                     employment and annually thereafter.

                B.   STS staff, including contracted employees, shall be subject to progressive
                     disciplinary action if they violate this policy’s use, disclosure, or privacy rules.

REFERENCES

      Agreement to Participate in Mental Health Treatment [872-0650 Rev. 10/20]

      American Psychological Association (2017). Ethical Principles of Psychologists and Code of
       Conduct.

      Authorization to Obtain or Release Health Care Information form (470-3951 Rev. 12/09)

      Health Record Decision Appeal Form [872-0648 Rev. 10/20]

      Privacy Practices Complaint Form [872-0649 Rev. 10/20]

      Request for Access to Health Information (DHS) [470-3952 Rev. 12/11]

      Request to Amend/Supplement Health Record [872-0647 Rev. 10/20]



Approved:



 Wendy Leiker,                                                  EFFECTIVE:
 Superintendent                                                 October ##, 2020
 State Training School


SUMMARY OF REVISION/REVIEW
Revised numbering and heading 8/10/09
Added known allergies to Part III 10/23/18
         Case 4:17-cv-00417-SMR-HCA Document 365-1 Filed 11/02/20 Page 11 of 11

Policy 4B-07 STUDENT HEALTH RECORDS
Page 11 of 11

Added information to Procedure III-request forms, communications with off-site health care and
contact with JCOs and family 5/10/19
Revised policy, definitions, procedures, and forms to be consistent with Court Order and Remedial
Plan 10/##/20
